DETAILED ACTION

This is in response to the Amendment filed 9/8/2021, in which claims 1-20 are presented for examination.    

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to reasonably disclose, suggest, or teach the combination of features as claimed and arranged in at least claim 1 by the applicant. Further, applicant’s arguments, see pages 14-15, filed 9/8/2021, with respect to “provide a notification for display that includes one or more top ranking information items of interest for the upcoming conversation as automatically-generated talking points in combination with the manually-entered talking point,” have been fully considered and are persuasive.  As such, claim 1 is allowed.
	Claims 13 and 20 are allowed for reason similar as these for claim 1.
	The remaining claims are allowed because of their respective dependencies.
	
	The following prior art of record is reconsidered:
	US 20160092578 A1 to Ganani discloses “filter and/or rank the potential agenda items based on relevancy, and then propose the 
	
	US 10860985 B2 to Nelson discloses using artificial intelligence is creating meeting agenda.  See col. 4, lines 21-39.  Specifically, Nelson discloses an agenda window for an electronic meeting application in response to a user selecting the “Electronic Meetings” option.  See col. 10, lines 1-26 and FIG. 2D. However, Nelson, whether considered individually or in combination with the other references, does not disclose “provide a notification for display that includes one or more top ranking information items of interest for the upcoming conversation as automatically-generated talking points in combination with the manually-entered talking point,” as recited in claim 1.
	
	US 20140082100 A1 to Sammon discloses maintaining a conference agenda based on “a prior conference agenda, a prior action item, a tag, a calendar item, a prior communication session, user input, a schedule, a parameter, a communication history, a topic, a project, etc.”  However, Sammon, whether considered individually or in combination with the other references, does not disclose “provide a notification for display that includes one or more top ranking information items of interest for the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiwei Stiltner whose telephone number is (571)272-2855. The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christopher Parry can be reached on (571)272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Weiwei Y. Stiltner/
Examiner, Art Unit 2451




/Chris Parry/Supervisory Patent Examiner, Art Unit 2451